fQ-IMfr/S-
                    Center for Human Identification
                      LABORATORY OF FORENSIC ANTHROPOLOGY




09-23-15


In the Matter of:
State of Texas v. Wesley Theodore Burns
10th Ct. of Appeals No. 10-14-00053 CR (Affirmed)
from
361st DistCt, Brazos Co. TX
Trial Ct. No. 11-02209-CRF-361


Chief Justice Keller and Justices Meyers, Richardson, Yeary, Johnson, Keasler, Hervey, Alcala,
and Newell


Hon. Mmes./Sirs:
    I write in behalf of Mr. Wesley Burns. I have been acquainted with his parents since his
father, the late Dr. Clinton L. Burns, a medical missionary, and I attended school together some
43 years ago. I have known Wesley since his adoption as an infant.
    I have read the judgements in the original and the appellate proceedings and I am in
agreement with the original findings and the affirmation by the appellate court. However, in this
instance, my concern lies not with Wesley, but with his family; a mother in failing health, his
wife Ruth, a successful nursing student nearing completion of her training, and their eight
children in this 'blended' family whose ages range from toddler to middle school. The children
in this family are happy, well-adjusted, and respectful. All are promising students, and the two
eldest have won many accolades as gifted musicians and scholars.
    It is the foreseeable disruption in the lives and progress of these individuals that I fear most,
and whose wellbeing motivates my plea. Wes has been continuously employed since the
beginning of his legal difficulties, and is the sole breadwinner for his family. There are no assets
or financial resources available through his mother who is dependent on Medicare, Medicaid,
and Social Security benefits to sustain her.
   Finally, I am one who believes that each individual must rise or fall on the merits or demerits
of his or her own actions or inactions, and that doing so throughout life is the only path to true
dignity and a sense of responsibility. The particular evil that resides in wrongdoing, (in this case
Wes' wrongdoing), is often the devastating effect that it has on those who are innocent.
   Having acquainted you with these facts, I beg your leniency in assigning a punishment which
will result in full restitution for Wes' misdeeds while avoiding the 'collateral damage' that
prolonged incarceration would surely engender.
   Thanking you for your thoughtful consideration, I am                                   RECEIVED IN
Sincerely yours,                                                                                      COURT OF CRIMINAL APPEALS
Harrell
LXtUXVll Gill-King,
         Villi 1-Wllg, PhD,
                       ± 1L±S DABFA

                                                                                                                SEP 25 2015


                                                                                                           4be!Acosta.Clerk

1155 Union Circle # 305220   ♦   Denton, Texas 76203-5017   ♦   (940) 565-4335   ♦   (800) 279-1339   ♦   Fax (940)565-3821